                 MINUTES OF THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ALASKA

U.S.A. vs. DWAYNE ASWAD AZI SMITH JR. CASE NO.3:21-mj-00103-DMS
Defendant: X Present X In Custody

BEFORE THE HONORABLE:           DEBORAH M. SMITH

DEPUTY CLERK/RECORDER:          IRMA HERNANDEZ

OFFICIAL REPORTER:              NOT PRESENT

UNITED STATES’ ATTORNEY:        KAYLA HAYES DOYLE

DEFENDANT'S ATTORNEY:           T. BURKE WONNELL

PROCEEDINGS: PRELIMINARY HEARING HELD MARCH 10, 2021
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
At 3:17 p.m. court convened.

Jason Crump sworn and testified on behalf of Plaintiff.

Arguments heard.

Jason Crump resumed the stand and testified on behalf of
Plaintiff.

Court found probable cause to continue holding the defendant to
answer to the charges in the Complaint as to 18 U.S.C. §922
(g)(1) Felon in Possession of a Firearm and U.S.C. §1951 Hobbs
Act Robbery. Government counsel to present this case to the next
Grand Jury.

Court did not find probable cause to continue holding the
defendant to answer to the charge in the Complaint as to 18
U.S.C. §924 (c)(1)(a) Using a Firearm during a Federal Crime of
Violence.

Defendant had no bail proposal at this time. Court ordered
defendant's continued detention

Witnesses List to be filed separately.



DATE:        3/10/2021                DEPUTY CLERK'S INITIALS:      _IAH___
(Revised 1-29-2015)




          Case 3:21-mj-00103-DMS Document 10 Filed 03/10/21 Page 1 of 1
